Title: Resolution of the Massachusetts House of Representatives Appointing Benjamin Franklin as Agent, 24 October 1770
From: Cushing, Thomas
To: 


This resolution marks the beginning of Franklin’s most troubled agency. The root of trouble was the inability of the two chambers of the General Court, the Council and the House of Representatives, to agree on a single agent. For years, in consequence, each had its own, William Bollan for the Council and Dennys DeBerdt for the House, and the latter’s position was questionable: Lord Hillsborough had already expressed doubt of his status, on the ground that the House had appointed him only to oppose the Stamp Act. When he died in the summer of 1770 a single provincial agent, named by an act of the legislature and the governor as Franklin had been named in Georgia, was as remote a prospect as ever. Some members of the House saw no point in having an agent at all, to lobby fruitlessly against the measures of an obdurate Parliament. The majority wished to continue, but was divided over who the agent should be. The faction led by James Otis and Samuel Adams, after rejecting several candidates as too moderate, came up finally with the name of Arthur Lee. He was a Virginia-born and Scottish-trained physician, then studying law in London, who had first achieved prominence by his letters to the press against the Stamp Act, and in the fall of 1769 had begun a series of articles in London papers, signed Junius Americanus, which were effective propaganda against the Townshend Acts.
Franklin was also in the running, and the contest narrowed to one between him and Lee, the two chief American propagandists in London. Some attacked Franklin for having too many agencies already, others for being the father of a colonial governor and hence too friendly to officialdom. But his reputation was enhanced by his recent answers to Strahan’s queries, which were circulated by Samuel Cooper; and Franklin was eventually chosen by a considerable majority. As a sop to the opposition, however, Lee was named as his alternate to serve in the event of his absence or death. This subordination bitterly antagonized the younger man, who was soon accusing Franklin of being Hillsborough’s tool. The action of the House, in short, first yoked together two colleagues who were not designed for that yoke. They bore it for a decade, as agents first for Massachusetts and then for the infant United States, and it sorely galled them both.
 
  In the House of Representatives Octo. 24th: 1770.
  Wednesday, 3 o’Clock. P.M.
The House according to Order proceeded in the Choice of an Agent, and upon sorting and counting the Votes it appeared that Dr. Benjamin Franklin was chose by a majority.
It was then moved, and thereupon Resolved, That Dr. Benjamin Franklin be, and hereby is appointed and authorized (on behalf of this House) to appear before his Majesty in Council, in the several Houses of Parliament, and at any other Board whatever in Great Britain, there to plead and defend as the Exigency of the Case, and the Service of the Province may require, for the Space of one Year, agreable to such Directions or Instructions as from Time to Time he may receive from the House, (or from such Committee as may be by them authorized and appointed for that Purpose,) entirely relying on his Vigilance and the Exertion of his utmost Endeavors, to support the constitutional Rights of this House, and of the Province, and to guard against, and (as far as in him lies) to obviate whatever may have a Tendency to prejudice the same.
Thomas Cushing Speaker
 
Endorsed: Dr Franklin’s appointment as Agent to the House of Representatives Massachustes. 1770
